Case 8:18-cv-00617-TPB-TGW Document 288 Filed 01/27/20 Page 1 of 16 PageID 14809




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

  PIERCE MANUFACTURING, INC. and
  OSHKOSH CORPORATION,

         Plaintiffs,

  v.                                                        Case No: 8:18-cv-617-T-30TGW

  E-ONE, INC. and REV GROUP, INC.,

         Defendants.


                                             ORDER

         Pierce Manufacturing, Inc. and Oshkosh Corporation (“Pierce”) bring this patent

  action against E-One, Inc. and REV Group, Inc. (“E-One”) alleging infringement of patents

  for a particular fire truck design. At the outset of this case, Pierce successfully argued it

  was entitled to a preliminary injunction to prevent E-One from “making, using, selling, and

  offering to sell its” allegedly infringing fire truck.

         Before the Court are several motions, including a motion to dissolve the preliminary

  injunction, cross motions for summary judgment, and a motion to exclude E-One’s expert

  witness. Having reviewed the motions, responses, and the law, the Court concludes all the

  motions are due to be denied. First, Pierce has not demonstrated that E-One’s expert’s

  opinions are unreliable or unhelpful, so the Daubert motion must be denied. Second, the

  conflicting expert opinions create factual issues that prevent entry of summary judgment.

  And because the basis of E-One’s motion to dissolve the preliminary injunction is also

  entangled with these disputed facts, the Court concludes that motion must also be denied.
Case 8:18-cv-00617-TPB-TGW Document 288 Filed 01/27/20 Page 2 of 16 PageID 14810




                                       BACKGROUND

  A. Factual Background on Fire Truck Designs

         This case involves two patents related to a “quint” configuration fire truck. A quint

  configuration fire truck includes these five features: (1) an aerial ladder, (2) a water tank,

  (3) ground ladders, (4) a water pump, and (5) hose storage.”

         In 2012, Michael Moore, an employee of Pierce, conceived of a new quint design

  for a single rear axle fire truck. The new design included an aerial ladder that extended at

  least 95 feet vertically and 90 feet horizontally. When the ladder was extended 90 feet

  horizontally, the ladder was configured to support a 750-pound tip load. The design also

  included a water tank configured to contain at least 500 gallons of water. Moore worked

  with Pierce engineers to build his design, which Pierce named the Ascendant 107. Pierce

  unveiled the Ascendant 107 quint in Spring 2015.

         Moore applied for two patents for his newly designed single rear axle quint that are

  at issue in this case: Patent No. 9,814,915 (the “915 Patent”) and Patent No. 9,597,536 (the

  “536 Patent”). The 536 Patent issued in March 2017, and the 915 Patent issued in

  November 2017.

         Also in 2017, E-One introduced its Metro 100 single rear axle quint. The Metro 100

  quint has an aerial ladder extensible to at least 95 feet vertically and 90 feet horizontally.

  The Metro 100 quint can also have a 500-gallon water tank, although not all Metro 100

  quints are so configured. Finally, the Metro 100 quint has a National Fire Prevention

  Association (“NFPA”) rated tip load of 500 pounds when the ladder assembly is extended

  to 90 feet horizontally. NFPA standards require that an apparatus, such as the Metro 100,


                                                2
Case 8:18-cv-00617-TPB-TGW Document 288 Filed 01/27/20 Page 3 of 16 PageID 14811




  have a stability factor of 1.5 times the rated tip load,1 and that the aerial ladder have a

  structural safety factor of 2 times the rated tip load. The rated capacity must remain constant

  throughout the operating envelope of the aerial ladder.

         E-One has made, used, sold, or offered for sale 38 Metro 100 quints.

  B. Claims of Infringement and Defenses

         Pierce claims the Metro 100 quint infringes the 536 and 915 Patents. More

  specifically, Pierce claims the Metro 100 quint infringes Claim 20 of the 536 Patent, and

  Claims 1–5 and 11–15 of the 915 Patent, with the majority of the Metro 100 quints (those

  that were configured with a 500-gallon water tank) also infringing claims 1–5 and 11–15

  of the 536 Patent. That is because, according to Pierce, the Metro 100’s aerial ladder

  assembly is configured to support a tip load of at least 750 pounds when the ladder

  assembly is extended to the horizontal reach of 90 feet.

         E-One disputes that the Metro 100 infringes the 536 and 915 Patents and offers

  several other defenses. First, E-One argues that the Metro 100 is not “configured to”

  support a tip load of 750 pounds based on the Court’s construction of “tip load,” which

  means “the weight applied to the tip of the ladder with downward force, not the rated

  capacity of the ladder.” (Doc. 158, p. 4). Alternatively, E-One argues that if the Metro 100

  is “configured to” support the 750-pound tip load, then Pierce’s patents are invalid because

  they are anticipated by another fire truck, the Hinsdale quint. Testing on the Hinsdale quint,


  1
    The NFPA standard states: “The aerial device shall be capable of sustaining a static load 1½
  times its rated capacity in every position in which the aerial device can be placed when the
  apparatus is on a firm and level surface.” (Doc. 98-13, p. 12 at § 19.21.2)



                                                3
Case 8:18-cv-00617-TPB-TGW Document 288 Filed 01/27/20 Page 4 of 16 PageID 14812




  manufactured in 2008, confirmed that its aerial ladder assembly was capable of supporting

  a tip load of 750 pounds with the ladder extended 90 feet horizontally.

         Second, E-One argues the Claims asserted by Pierce are invalid because they do not

  satisfy the written description requirement of 35 U.S.C. § 112(a). E-One argues the written

  description requirement is not satisfied because (1) the specifications do not explain how

  to build the quint Moore claims to have invented; (2) the specifications attempt to claim

  the result of a fire assembly being configured to support a 750-pound tip load when the

  aerial ladder is extended to 90 feet horizontally, as opposed to the specifications claiming

  a method for doing so; and (3) the specifications fail to provide the required upper bounds

  for the claims.

         Third, E-One claims that the 536 and 915 Patents are unenforceable due to the

  inequitable conduct of Pierce. E-One’s inequitable conduct defense requires it to prove that

  a person with a duty of candor to the U.S. Patent and Trademark Office (“PTO”) made an

  affirmative misrepresentation or omission to the PTO during prosecution of one of the

  patents, that the misrepresentation or omission was material to patentability, and the person

  who made the misrepresentation or omission did so with an intent to deceive the PTO.

  C. This Lawsuit and the Preliminary Injunction

         In February 2018, Pierce sued E-One in Wisconsin, and, in March 2018, E-One sued

  Pierce in this Court. The cases were consolidated in this Court, and the parties were

  reconfigured.

         Pierce moved for a preliminary injunction, which was referred to the Magistrate

  Judge. After a hearing, the Magistrate Judge concluded Pierce showed a likelihood of


                                               4
Case 8:18-cv-00617-TPB-TGW Document 288 Filed 01/27/20 Page 5 of 16 PageID 14813




  success on the merits and irreparable harm, and, therefore, he recommended the Court enter

  a preliminary injunction. (Doc. 44). In reaching his decision, the Magistrate Judge received

  evidence from the parties experts, but discounted the reports of E-One’s experts because

  he had doubts as to their authenticity. E-One since retained a new expert, Dr. Joseph

  Rakow. This Court adopted the Report and Recommendation of the Magistrate Judge (Doc.

  108) over the objections of E-One. E-One appealed to the Federal Circuit Court of Appeals,

  which affirmed entry of the preliminary injunction without an opinion. (Doc. 166).

         E-One moved to dissolve the preliminary injunction in June 2019. The motion was

  again referred to the Magistrate Judge, who recommended E-One’s motion be denied.

  (Doc. 265). The motion to dissolve was premised on discovery of the Hinsdale quint, which

  E-One argued constitutes prior art. The Magistrate Judge concluded E-One had not proved

  the Hinsdale quint constituted prior art. (Doc. 265). E-One objected to the Report and

  Recommendation. (Doc. 269).

                                        DISCUSSION

         Before the Court is a Daubert motion to exclude E-One’s expert, cross motions for

  summary judgment, and the motion to dissolve the preliminary injunction. The Court will

  begin with the Daubert motion, and then address the arguments in the summary judgment

  motions in the most logical order. Finally, the Court will consider the Magistrate Judge’s

  recommendation that the motion to dissolve the preliminary injunction be denied.




                                               5
Case 8:18-cv-00617-TPB-TGW Document 288 Filed 01/27/20 Page 6 of 16 PageID 14814




  A. Pierce’s Motion to Exclude Opinions of Dr. Joseph F. Rakow

     1. Standard for Excluding Expert Testimony

         Federal Rule of Evidence 702, which governs the admissibility of expert testimony,

  provides:

         A witness who is qualified as an expert by knowledge, skill, experience,
         training, or education may testify in the form of an opinion or otherwise if:
         (a) the expert's scientific, technical, or other specialized knowledge will help
         the trier of fact to understand the evidence or determine a fact in issue; (b)
         the testimony is based on sufficient facts or data; (c) the testimony is the
         product of reliable principles and methods; and (d) the expert has reliably
         applied the principles and methods to the facts of the case.

  “‘[T]he task of ensuring that an expert's testimony both rests on a reliable foundation and

  is relevant to the task at hand’ is assigned to the district court.” United Fire & Cas. Co. v.

  Whirlpool Corp., 704 F.3d 1338, 1341 (11th Cir. 2013) (quoting Daubert v. Merrell Dow

  Pharm., Inc., 509 U.S. 579, 597 (1993)).

         In Rink v. Cheminova, Inc., 400 F.3d 1286 (11th Cir. 2005), the Eleventh Circuit

  explained:

                 To fulfil their obligation under Daubert, district courts must engage
         in a rigorous inquiry to determine whether: (1) the expert is qualified to
         testify competently regarding the matters he intends to address; (2) the
         methodology by which the expert reaches his conclusions is sufficiently
         reliable as determined by the sort of inquiry mandated in Daubert; and (3)
         the testimony assists the trier of fact, through the application of scientific,
         technical, or specialized expertise, to understand the evidence or to determine
         a fact in issue. The party offering the expert has the burden of satisfying each
         of these three elements by a preponderance of the evidence.

  Id. at 1291–92 (internal quotation marks omitted).

         In assessing the reliability of a scientific expert's testimony, district courts should

  consider the following four factors: (1) whether the expert's methodology has been tested



                                                6
Case 8:18-cv-00617-TPB-TGW Document 288 Filed 01/27/20 Page 7 of 16 PageID 14815




  or can be tested; (2) whether the theory or technique used by the expert has been subjected

  to peer review and publication; (3) whether there is a known or potential error rate of the

  methodology; and (4) whether the technique has been generally accepted in the relevant

  scientific community. United Fire & Cas. Co., 704 F.3d at 1341 (citing Daubert, 509 U.S.

  at 593–94). “At the same time, the [Supreme] Court has emphasized that these factors are

  not exhaustive and are intended to be applied in a ‘flexible’ manner.” Id. (quoting Kumho

  Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 141 (1999)).

         With respect to experts with technical rather than scientific knowledge the Supreme

  Court in Kumho Tire concluded that:

                 Daubert's general holding—setting forth the trial judge's general
         “gatekeeping” obligation—applies not only to testimony based on
         “scientific” knowledge, but also to testimony based on “technical” and “other
         specialized” knowledge. See Fed. Rule Evid. 702. We also conclude that a
         trial court may consider one or more of the more specific factors
         that Daubert mentioned when doing so will help determine that testimony's
         reliability. But, as the Court stated in Daubert, the test of reliability is
         “flexible,” and Daubert's list of specific factors neither necessarily nor
         exclusively applies to all experts or in every case. Rather, the law grants a
         district court the same broad latitude when it decides how to determine
         reliability as it enjoys in respect to its ultimate reliability determination.

  526 U.S. at 141–42.

         The objective of Daubert's gatekeeping requirement is to ensure “that an expert,

  whether basing testimony upon professional studies or personal experience, employs in the

  courtroom the same level of intellectual rigor that characterizes the practice of an expert in

  the relevant field.” Id. at 152. The gatekeeping role is “significant” because an “expert’s

  opinion ‘can be both powerful and quite misleading.’” U.S. v. Frazier, 387 F.3d 1244, 1260

  (11th Cir. 2004) (quoting Daubert, 509 U.S. at 595). Daubert also reminds litigants that


                                                7
Case 8:18-cv-00617-TPB-TGW Document 288 Filed 01/27/20 Page 8 of 16 PageID 14816




  “[v]igorous cross-examination, presentation of contrary evidence, and careful instruction

  on the burden of proof are the traditional and appropriate means of attacking shaky but

  admissible evidence.” 509 U.S. at 596.

      2. Analysis

         Pierce argues Dr. Rakow’s opinions and testimony should be excluded because they

  are both unreliable and unhelpful. First, Pierce argues that Dr. Rakow’s opinions are

  unhelpful to the trier of fact because Dr. Rakow relies on an incorrect claim construction

  of the term “coupled.” Second, Pierce argues Dr. Rakow’s opinions are unreliable because

  the errata2 to his report provides only a bare-bones analysis that is insufficient to show his

  methodology is sound. The Court concludes neither argument has merit, so the Daubert

  motion must be denied.

         Pierce argues Dr. Rakow’s opinions will not be helpful to the triers of fact because

  Dr. Rakow did not use the agreed upon claim construction of the term “coupled.” Pierce

  argues that the parties agreed the term “coupled” would mean “directly or indirectly

  attached,” as evidenced by Pierce’s counsel’s statements at the Markman hearing. (Doc.

  156, p. 59) (“I also would like to point out that the parties had originally briefed the

  ‘coupling’ term but the parties have agreed now that that does not need to be argued, and

  the parties agree that ‘coupling’ could be directly or indirectly coupling….”). Because the


  2
    Pierce previously moved to strike Dr. Rakow’s errata (Doc. 230) and argued in the Daubert
  motion that he should be excluded because his original report failed to disclose any meaningful
  analysis. (Doc. 253). The Magistrate Judge denied the motion to strike after the Daubert motion
  was filed, giving Pierce an opportunity to depose Dr. Rakow on the calculations in his errata report.
  (Doc. 268). Based on the Magistrate Judge’s ruling, Pierce’s argument that Dr. Rakow’s opinions
  should be excluded because his original report failed to disclose any meaningful analysis is moot.



                                                   8
Case 8:18-cv-00617-TPB-TGW Document 288 Filed 01/27/20 Page 9 of 16 PageID 14817




  parties had apparently agreed on the construction of “coupled,” the Court did not order any

  construction for that term. (Doc. 158). Dr. Rakow did not use this claim construction for

  “coupled” though, and instead construed “coupled” to mean “if displacement of one

  component is ‘not independent’ of displacement of the other component.” (Doc. 253, p. 4).

  Because this is not the agreed construction of “coupled,” Pierce argues Dr. Rakow’s

  opinions are unhelpful to the trier of fact.

         E-One disputes Pierce’s characterization of their agreement for construction of the

  term “coupled.” Instead of agreeing that “coupled” means to be “directly or indirectly

  attached,” E-One argues that the parties only agreed to give the term its plain and ordinary

  meaning. (Doc. 270, p. 4). E-One argues that Dr. Rakow’s claim construction falls within

  the parties’ agreement to give “coupled” its plain and ordinary meeting, so his opinions

  will assist the trier of fact.

         E-One is correct. According to the parties’ Joint Pre-Hearing Statement, the parties

  agreed that the term “coupled” “should be construed according to its plain and ordinary

  meaning.” (Doc. 154, p. 2). And Pierce has cited to no record evidence that the parties ever

  agreed to construe “coupled” to mean “directly or indirectly attached,” as it now argues.

  Further, the Court concludes that Dr. Rakow’s construction is not inconsistent with the

  plain and ordinary meaning of “coupled” to a person of ordinary skill in the art, so his

  opinion will not be unhelpful to the trier of fact. Phillips v. AWH Corp., 415 F.3d 1303,

  1313 (Fed. Cir. 2005 (“[T]he ordinary and customary meaning of a claim term is the

  meaning that the term would have to a person of ordinary skill in the art….”). That said,




                                                 9
Case 8:18-cv-00617-TPB-TGW Document 288 Filed 01/27/20 Page 10 of 16 PageID 14818




   Pierce is free to cross-examine Dr. Rakow on his construction of the term in an attempt to

   convince the jury that his opinion should be given little weight.

          Turning to Dr. Rakow’s methodology, the Court concludes Pierce failed to

   demonstrate it is unreliable. Dr. Rakow relied on mathematical formulas to reach his

   opinions, which are reliable. To the extent Pierce believes such formulas are based on

   incorrect data or assumptions, Pierce may cross-examine Dr. Rakow on his methodology.

          So because the Court concludes Dr. Rakow’s opinions are both helpful to the trier

   of fact and sufficiently reliable, the Court will deny Pierce’s Daubert motion.

   B. Motions for Summary Judgment

      1. Summary Judgment Standard

          Motions for summary judgment should be granted only when “the pleadings,

   depositions, answers to interrogatories, and admissions on file, together with the affidavits,

   if any show there is no genuine issue as to any material fact and that the moving party is

   entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)

   (internal quotation marks omitted); Fed. R. Civ. P. 56(c). The existence of some factual

   disputes between the litigants will not defeat an otherwise properly supported summary

   judgment motion; “the requirement is that there be no genuine issue of material fact.”

   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The substantive law applicable

   to the claimed causes of action will identify which facts are material. Id. Throughout this

   analysis, the court must examine the evidence in the light most favorable to the nonmovant

   and draw all justifiable inferences in its favor. Id. at 255.




                                                  10
Case 8:18-cv-00617-TPB-TGW Document 288 Filed 01/27/20 Page 11 of 16 PageID 14819




          Once a party properly makes a summary judgment motion by demonstrating the

   absence of a genuine issue of material fact, whether or not accompanied by affidavits, the

   nonmoving party must go beyond the pleadings through the use of affidavits, depositions,

   answers to interrogatories and admissions on file, and designate specific facts showing

   there is a genuine issue for trial. Celotex, 477 U.S. at 324. The evidence must be

   significantly probative to support the claims. Anderson, 477 U.S. at 248–49.

          This Court may not decide a genuine factual dispute at the summary judgment stage.

   Fernandez v. Bankers Nat’l Life Ins. Co., 906 F.2d 559, 564 (11th Cir. 1990). “[I]f factual

   issues are present, the Court must deny the motion and proceed to trial.” Warrior

   Tombigbee Transp. Co. v. M/V Nan Fung, 695 F.2d 1294, 1296 (11th Cir. 1983). A dispute

   about a material fact is genuine and summary judgment is inappropriate if the evidence is

   such that a reasonable jury could return a verdict for the nonmoving party. Anderson, 477

   U.S. at 248; Hoffman v. Allied Corp., 912 F.2d 1379, 1383 (11th Cir.1990). However, there

   must exist a conflict in substantial evidence to pose a jury question. Verbraeken v.

   Westinghouse Elec. Corp., 881 F.2d 1041, 1045 (11th Cir. 1989).

      2. Analysis

          The parties raise four main arguments in their cross motions for summary judgment.

   First, E-One argues that Pierce’s 536 and 915 Patents are invalid for failure to satisfy the

   written description requirement in § 112(a). Second, E-One argues the Claims asserted by

   Pierce are anticipated by the Hinsdale quint. Third, Pierce argues E-One’s Metro 100

   infringes the asserted Claims in the 536 and 915 Patents. And fourth, Pierce argues the

   evidence does not support E-One’s inequitable conduct defense. The Court concludes


                                               11
Case 8:18-cv-00617-TPB-TGW Document 288 Filed 01/27/20 Page 12 of 16 PageID 14820




   disputed issues of fact prevent the Court from entering summary judgment on any of the

   arguments.

          a. Written description requirement

          Section 112 of the Patent Act contains a written description requirement separate

   from enablement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir.

   2010). The written description in a patent application must “clearly allow persons of

   ordinary skill in the art to recognize that [the inventor] invented what is claimed,” so courts

   consider “whether the disclosure of the application relied upon reasonably conveys to those

   skilled in the art that the inventor had possession of the claimed subject matter as of the

   filing date.” Id. “This inquiry, as we have long held, is a question of fact.” Id.

          E-One argues the asserted Claims fail to satisfy the written description requirement

   because (1) the Claims are not limited to a specific fire truck design, but instead claim

   every possible solution for designing a single rear axle quint with the claimed functional

   limitations; and (2) the asserted Claims’ lack of upper functional limitations is not

   supported by the written descriptions. To support these arguments, E-One cites to the

   expert opinion of Dr. Rakow, deposition testimony of Pierce’s expert, Dr. Thomas Kurfess,

   and the specification’s drawings and descriptions. Similarly, Pierce relies on the opinions

   of Dr. Kurfess to argue the written description requirement is satisfied, while also arguing

   Pierce is only claiming one specific design for a quint fire assembly.

          Because resolution of this issue rests on resolving material factual disputes between

   the experts’ testimony, the Court cannot rule on this issue as a matter of law.




                                                 12
Case 8:18-cv-00617-TPB-TGW Document 288 Filed 01/27/20 Page 13 of 16 PageID 14821




          b. Anticipation and infringement

          The next two arguments go hand-in-hand. E-One argues the asserted Claims are

   anticipated by the Hinsdale quint and, therefore, invalid. Pierce disputes that the Hinsdale

   quint anticipated the asserted Claims and argues E-One’s Metro 100 infringes the asserted

   Claims—which E-One denies. The crux of both of these arguments turns on what it means

   for a fire assembly to be “configured to” support a tip load of 750 pounds with the aerial

   ladder extended to a horizontal reach of at least 90 feet.

          Relying on tests conducted by Dr. Rakow, E-One argues the Hinsdale quint is prior

   art that anticipates the asserted Claims. In the tests, the aerial ladder on the Hinsdale

   quint—which was manufactured years before the 536 and 915 Patents issued—was

   extended to a horizontal reach of at least 90 feet and supported a 750-pound weight from

   the end of the ladder. It is undisputed, though, that the Hinsdale quint load charts instruct

   that the maximum horizontal reach of the aerial ladder is 71 feet 4.5 inches, with a rated

   tip load capacity of 396.9 pounds.

          Although the Hinsdale quint test satisfied the tip load requirement of the asserted

   Claims,3 Pierce argues this does not matter because the Hinsdale quint ladder assembly

   was not “configured to” do so since such operation is beyond the fire assembly’s safety

   limits and instructions of use. In making this argument, Pierce cites federal cases

   distinguishing “configured to” from “capable of,” with “configured to” being narrower in


   3
     Pierce argues the Hinsdale quint was manipulated during testing and takes issue with other
   aspects of the test, but none of those issues are relevant for this Order since other disputed facts
   preclude entry of summary judgment.



                                                   13
Case 8:18-cv-00617-TPB-TGW Document 288 Filed 01/27/20 Page 14 of 16 PageID 14822




   scope. (Doc. 262, pp. 6–7). To put it simply, Pierce argues that although the Hinsdale quint

   was “capable of” satisfying the tip load requirement, the Hinsdale quint was not

   “configured to” do so. And because the Hinsdale quint was not “configured to” satisfy the

   tip load requirement, it is not prior art that anticipates the asserted Claims.

          On the other hand, Pierce argues the Metro 100 is “configured to” meet the tip load

   requirement in the asserted Claims. The Metro 100 has an NFPA rated tip load of 500

   pounds when the aerial ladder is extended horizontally to 90 feet, and the safety instructions

   for the Metro 100 warn against exceeding this limitation. But because the NFPA standards

   require the fire assembly to support a tip load of 1.5 times its rated tip load, Pierce’s expert

   Dr. Kurfess opines the Metro 100 is “configured to” have a 750-pound tip load.4

          E-One argues Pierce cannot have it both ways. Either the Hinsdale quint anticipates

   the asserted Claims—because it is capable of meeting the 750-pound tip load limitation

   despite its safety limits and instructions for use—or the Metro 100 does not infringe the

   asserted claims—even though it is capable of meeting the 750-pound tip load limitation

   despite its safety limits and instructions for use. Or as the Federal Circuit explained, “It is

   established law that that which infringes, if later, anticipates if earlier.” Lisle Corp. v. A.J.

   Mfg. Co., 398 F.3d 1306, 1315 (Fed. Cir. 2005).

          While the Court is persuaded by E-One’s argument, the disputed expert opinions—

   which provide the most relevant testimony regarding anticipation, infringement, and



   4
     The Hinsdale quint would not meet the 750-pound tip load based on the NFPA rating, according
   to Pierce, because its rated tip load of 396.9 pounds times 1.5 is only 600 pounds.



                                                  14
Case 8:18-cv-00617-TPB-TGW Document 288 Filed 01/27/20 Page 15 of 16 PageID 14823




   application of the NFPA standards—create a disputed issue of material fact this Court

   cannot resolve. The trier of fact will need to resolve this dispute.

          c. Inequitable conduct

          Pierce also argues it is entitled to summary judgment on E-One’s equitable defense

   of inequitable conduct. To succeed on this defense, E-One must show “the applicant

   misrepresented or omitted material information with the specific intent to deceive the

   PTO.” Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276, 1287 (Fed. Cir. 2011).

   “In a case involving nondisclosure of information, clear and convincing evidence must

   show that the applicant made a deliberate decision to withhold a known material

   reference.” Id. at 1290 (emphasis in original). “[T]o meet the clear and convincing evidence

   standard, the specific intent to deceive must be ‘the single most reasonable inference able

   to be drawn from the evidence.’” Id.

          It is not too much of a stretch to say that nearly every relevant fact of this equitable

   defense is in dispute. The parties do not agree as to who owed a duty to the PTO, whether

   the alleged prior art was material, and whether failing to disclose the allegedly material

   prior art was done with a specific intent to deceive. There is at least circumstantial evidence

   to support each element of the defense, contrary to Pierce’s assertions, which means there

   are factual disputes that must be resolved. So the Court concludes Pierce has not shown it

   is entitled to summary judgment on E-One’s equitable defense of inequitable conduct.

      C. Motion to Dissolve Preliminary Injunction

          E-One also moved to dissolve the preliminary injunction based on discovery of prior

   art: the Hinsdale quint. But as explained above, it is far from clear whether the Hinsdale


                                                 15
Case 8:18-cv-00617-TPB-TGW Document 288 Filed 01/27/20 Page 16 of 16 PageID 14824




   quint constitutes prior art, given the factual disputes. So the Court concludes the status quo

   should be maintained until the trier of fact resolves the disputes surrounding whether the

   Hinsdale quint constitutes prior art.

          Accordingly, it is ORDERED AND ADJUDGED that:

          1.     Defendants’ Motion to Dissolve the November 5, 2018 Preliminary

                 Injunction (Doc. 167) is DENIED.

          2.     The Report and Recommendation (Doc. 265) of the Magistrate Judge is

                 adopted, confirmed, and approved to the extent it concludes the preliminary

                 injunction should not be dissolved based on discovery of the Hinsdale quint,

                 and is made a part of this order for all purposes, including appellate review.

          3.     Defendants’ Motion for Summary Judgment that All Asserted Patent Claims

                 Are Invalid (Docs. 249 and 264) is DENIED.

          4.     Plaintiffs’ Daubert Motion to Exclude the Testimony and Opinions of Joseph

                 F. Rakow, Ph.D. (Doc. 253) is DENIED.

          5.     Plaintiffs’ Motion for Summary Judgment of Infringement and No

                 Inequitable Conduct (Docs. 256 and 262) is DENIED.

          DONE and ORDERED in Tampa, Florida, this 27th day of January, 2020.




   Copies furnished to:
   Counsel/Parties of Record




                                                16
